                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE: DOMESTIC DRYWALL
 ANTITRUST LITIGATION
                                                          MDL NO. 2437

                                                          No. 13-2437
 ‘
 THIS DOCUMENT RELATES TO:
                                                          15-cv-1712
 Ashton Woods Holdings LLC, et al.,
     Plaintiffs,

           v.

 USG Corp., et al.,
    Defendants


      ORDER RE: MOTION FOR SUMMARY JUDGMENT (CHOICE-OF-LAW)

       AND NOW, this 8th day of July, 2019, for the reasons stated in the foregoing

memorandum, upon consideration of Defendants’ Motion for Summary Judgment on Choice-of-

law (ECF 316), the response and reply thereto, and oral argument, it is hereby ORDERED as

follows:

   1. Defendant’s Motion is DENIED, and California law will apply, as to claims brought by

       Plaintiffs in “repealer” states; and

   2. Further briefing will be necessary for the Court to rule as to claims brought by Plaintiffs in

       “non-repealer” states.



                                                                      BY THE COURT:

                                                                      /s Michael M. Baylson
                                                                      Michael M. Baylson, U.S.D.J.
   O:\CIVIL 15\15-1712 ashton woods v. usg\15cv1712 Order re MSJ CoL.docx
